727 F.2d 470
GOVERNMENT EMPLOYEES INSURANCE COMPANY, Plaintiff-Appellee,v.Robert BROWN and Mrs. Peggy Brown, Defendants-Appellants.
No. 81-4241.
United States Court of Appeals,Fifth Circuit.
March 19, 1984.

W. Harvey Barton, John L. Hunter, Pascagoula, Miss., for defendants-appellants.
William M. Rainey, Gulfport, Miss., for plaintiff-appellee.
Appeal from the United States District Court for the Southern District of Mississippi.
Before CLARK, Chief Judge, THORNBERRY, and GARZA, Circuit Judges.
PER CURIAM:


1
On May 3, 1982, this court certified the controlling question of law in this appeal to the Supreme Court of Mississippi.  675 F.2d 645.  In a complete, concise response, that question has been definitively answered.  Pursuant to the opinion of Justice Prather for that Court in Cause No. 53,996, styled Government Employees Ins. Co. v. Robert Brown and Peggy Ann Brown, 446 So. 2d 1002, the summary judgment of the United States District Court for the Southern District of Mississippi, dated June 9, 1981, is reversed and the cause is remanded for further proceedings not inconsistent with the opinion of the Mississippi Supreme Court.


2
REVERSED and REMANDED.